DETAILED ACTION
Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive.
At present, the prior art to Suwa/KOJIMA et al. (WO 2016/006138 A1) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s argument that “the Examiner is improperly combining separate embodiments without any rationale or obviousness rejection,” it is noted that Suwa/KOJIMA teaches that Figure 27 incorporates headlamp modules of Figure 16: (150), and specifically discloses, “FIG. 27 is a configuration diagram showing a configuration of the headlamp device 10 in which the headlamp modules 100, 110, 120, 130, 140, 150, 160, 170, 180, and 190 are mounted. FIG. 27 shows an example in which the headlight module 100 is mounted. All or part of the headlight module 100 can be replaced with the headlight modules 100, 110, 120, 130, 140, 150, 160, 170, 180, 190” [Paragraphs 472-473]. In this case, Suwa/KOKIMA clearly teaches the embodiment of Figure 27 utilizing headlight modules (150) or a combination thereof.
In response to Applicant’s argument that “Suwa does not disclose “a control unit configured to adjust the first predetermined light distribution pattern and the second predetermined light distribution pattern according to a tilted state of the vehicle body”” and “the combination of two headlamp modules 150 to create the alleged headlamp apparatus in Fig. 27 of Suwa results in two separate control units (i.e., control circuits 6) 
Likewise, in response to Applicant’s argument that “Suwa, in the alleged vehicle lamp outlined in Fig. 27, discloses two separate rotation mechanisms 7, each individually controlled by a separate control circuit 6 that is configured to individually correct a position of the first optical member or a position of the first optical member”, there is nothing precluding a broad interpretation of understanding the headlamp [Figure 27: (10)] incorporating a correction mechanism (7) that incorporates a plurality of correcting components [e.g., (7)] that together determine the configurations for the first and second optical members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, September 8, 2021
/Jason M Han/Primary Examiner, Art Unit 2875